Case 8:20-mc-00127-JLS-JDE Document 13-5 Filed 12/29/20 Page 1 of 2 Page ID #:1289




                         Exhibit C
   Case 8:20-mc-00127-JLS-JDE Document 13-5 Filed 12/29/20 Page 2 of 2 Page ID #:1290




HMD Global Oy v. Acacia Research Corporation, No. 20-mc-127 (C.D. California)
Matt Warren <matt@warrenlex.com>                                                            Tue, Dec 29, 2020 at 9:18 PM
Reply-To: buck@matters.warrenlex.com
To: Hunter Palmer <hpalmer@bcpc-law.com>
Cc: "HMD Global Oy v. Acacia Research Corporation" <20-127@cases.warrenlex.com>

 Hunter:

 I called you just now but got your voicemail. Please call me back when you get this message. Thank you.

 Best Regards,
 Matt Warren

 --
 Matt Warren        matt@warrenlex.com   +1 (415) 895-2928
 [Quoted text hidden]
